IN THE SUPREME COURT OF IOWA
                                  No. 17–0637

                         Filed January 18, 2019


STATE OF IOWA,

      Appellee,

vs.

ROBERT ARTHUR DAVIS,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



      Robert Davis seeks further review of a court of appeals decision

affirming his conviction for operating while intoxicated, second offense,

and upholding a district court ruling denying his motion to suppress.

DECISION OF COURT OF APPEALS AND JUDGMENT OF DISTRICT
COURT AFFIRMED.



      Kent A. Simmons, Bettendorf, for appellant.



      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.
                                     2

MANSFIELD, Justice.

      A deputy responded to a motor vehicle accident in the midst of a

snowstorm. One of the drivers smelled of an alcoholic beverage, he failed

a horizontal-gaze nystagmus test, and his wife admitted they had been

drinking. Because of the bad weather conditions, the deputy decided to

transport him to a protected location—the sally port of the nearby law

enforcement center—for the completion of field sobriety testing. The driver

requested the opportunity to talk to his wife before leaving the scene, but

the deputy denied the request and informed the driver he could talk to her

after the field sobriety testing. The driver later failed two field sobriety

tests at the sally port. He was arrested, moved to the jail’s intake room,

and given the opportunity to call his wife and attorney. After speaking

with his attorney, the driver submitted to a chemical breath test which

revealed a blood alcohol concentration of .128.            The driver was

subsequently charged with and convicted of operating while intoxicated,

second offense.

      We are asked to decide whether the driver’s rights under Iowa Code

section 804.20 were violated when the deputy denied his request to call

his wife until after field sobriety testing occurred at the sally port. We

conclude they were not because the sally port was a location for testing,

not a “place of detention” within the meaning of Iowa Code section 804.20.

Accordingly, we affirm the driver’s conviction and sentence and the

decision of the court of appeals.

      I. Background Facts and Proceedings.

      On February 25, 2015, at 10:38 p.m., Muscatine County Sheriff’s

Deputy Edward Cardenas responded to a report of a motor vehicle

collision. Weather and road conditions at the time were poor: snow was

actively falling, visibility was reduced, and the roads were slippery and one
                                    3

hundred percent snow-covered. Two or three inches of snow were already

on the ground.    When Deputy Cardenas arrived, several officers and

emergency personnel were already on the scene. Deputy Cardenas was

assigned to handle the accident report and subsequent investigation.

      Deputy Cardenas contacted the Davises, whose vehicle had been

involved in the collision. They were sitting in the back of their Toyota

Tundra which was off of the road in a ditch. Deputy Cardenas detected

the slight odor of ingested alcohol emanating from inside the vehicle.

While emergency medical technicians (EMTs) took Mr. Davis into an

ambulance for evaluation, Deputy Cardenas spoke with Davis’s wife.

Davis’s wife told Deputy Cardenas that they had been returning home from

supper, that Davis had been driving, and that they both had previously

consumed alcohol.

      Deputy Cardenas then spoke with Davis individually after the EMTs

had completed their assessment. Deputy Cardenas detected the odor of

alcohol wafting directly from Davis’s person. Davis admitted he had had

three rum and colas.    Deputy Cardenas also observed that Davis had

bloodshot and watery eyes. Deputy Cardenas conducted a horizontal-gaze

nystagmus test on Davis and found six out of six possible signs of

impairment.

      Deputy Cardenas told Davis he suspected him of being under the

influence of alcohol and wanted to conduct further field sobriety testing.

Deputy Cardenas explained to Davis that because of the weather

conditions, he would have to transport him to the Muscatine County Jail

to perform the field sobriety testing in a controlled environment. Davis

said something to his wife about calling his attorney while he continued to

cooperate with Deputy Cardenas.
                                        4

        At approximately 10:57 p.m., Deputy Cardenas escorted Davis to his

patrol car where he seated him in the rear without handcuffs. Deputy

Cardenas also read the Miranda rights to Davis out of an abundance of

caution. While Davis was in the squad car but before they embarked,

Davis asked Deputy Cardenas if he could talk to his wife before leaving the

scene. Deputy Cardenas replied, “Once we are done you can. Not right

now.”

        Deputy Cardenas then went up to Davis’s wife and informed her that

he was transporting Davis to the sally port (i.e., garage) at the jail to

perform field sobriety testing. Deputy Cardenas also retrieved Davis’s cell

phone from her so Davis could use it later. While Deputy Cardenas and

Davis were en route, Deputy Cardenas explained to Davis,

        I have your cell phone, it’s in my pocket, and I will give that to
        you as soon as we get down to the jail. And basically what we
        are using the jail for is we are using it for their garage, so we
        can be outside this weather so I can do a couple more tests on
        you, give you an opportunity to complete those tests, and we
        can go from there, okay? And if we determine that we don’t
        need to go further, then I can bring you back to your
        residence.

        At approximately 11:14 p.m., Deputy Cardenas and Davis arrived at

the sally port.     Davis performed two field sobriety tests for Deputy
Cardenas.      Based on the results of these tests, at approximately

11:23 p.m., Deputy Cardenas placed Davis under arrest for operating

while intoxicated and took Davis to the jail’s intake room. At 11:25 p.m.,

Deputy Cardenas advised Davis he was allowed to place a phone call to

anyone he wished.

        Davis first called his wife and asked her to call his attorney. Deputy

Cardenas inquired of Davis if he wished to place any further calls. Davis

then contacted his attorney, Greg Johnston, at approximately 11:32 p.m.
                                      5

After speaking to Johnston, Davis declined to answer any further

questions or sign any documents until Johnston had appeared.

        At this point, Deputy Cardenas read Davis the implied-consent

advisory and formally requested Davis to provide a breath sample for

chemical testing. Deputy Cardenas, however, allowed Davis to wait to

make a decision on whether or not to refuse chemical testing until he had

a chance to speak personally with Johnston.         Upon arrival, Johnston

engaged in discussion with Davis, within view but out of earshot of

Cardenas.     After consulting with his attorney, Davis submitted to a

chemical breath test, which indicated a blood alcohol concentration of

.128.

        On March 30, 2015, Davis was charged by trial information with

operating while intoxicated, second offense. See Iowa Code § 321J.2(1)

(2015). Davis filed a motion to suppress evidence gathered from both the

field sobriety tests and the chemical breath test, alleging the evidence had

been obtained in violation of his statutory right to communicate with

counsel or a family member under Iowa Code section 804.20.

        Following a hearing, the district court held the field sobriety tests

performed at the jail’s sally port should be suppressed because Davis was

denied the opportunity to contact his wife after being detained for field

sobriety testing. The district court found Davis had been “restrained of

his liberty” within the meaning of Iowa Code section 804.20. The district

court also found the jail’s sally port was a “place of detention” within the

meaning of section 804.20. However, the district court held the results of

Davis’s chemical breath test should not be suppressed because Davis had

an opportunity to consult with both his wife and his attorney before

submitting to that test. The court found,
                                      6
      The State’s misconduct by violating Iowa Code section 804.20
      ended when the defendant was allowed to consult with his
      wife by phone and his attorney in person. From that point
      forward there was no violation of Iowa Code Section 804.20
      and evidence collected after that point is admissible.

      Davis waived his right to a trial by jury. The matter was submitted

for a bench trial based on the suppression hearing transcript and several

exhibits, including the transcript of Davis’s revocation hearing before the

Iowa Department of Transportation. The district court found Davis guilty

of operating while intoxicated, second offense, and sentenced him to seven
days in jail with credit for time served, fined him $1875, and assessed

surcharges.

      Davis appealed. He asserted on appeal that the chemical test results

also should have been suppressed because of Deputy Cardenas’s refusal

to allow Davis to speak to his wife prior to the field sobriety tests. We

transferred the appeal to the court of appeals.

      The court of appeals affirmed Davis’s conviction. In doing so, the

court of appeals disagreed with the district court as to when Davis’s

section 804.20 rights attached. The court of appeals held that Davis’s

section 804.20 rights had not been triggered until completion of the field

sobriety testing at the sally port when the investigatory stage of the traffic

stop had ended. The court of appeals thus held Davis was not entitled to

suppression of the field sobriety tests or the chemical breath test because

his section 804.20 rights were not violated.

      Davis applied for further review, and we granted his application.

      II. Standard of Review.

      “We review a district court’s interpretation of Iowa Code section

804.20 for errors at law.” State v. Lamoreux, 875 N.W.2d 172, 176 (Iowa

2016).   If the district court applied the law correctly and substantial
                                         7

evidence supports the court’s findings of fact, we will affirm the district

court’s ruling on a motion to suppress. Id.

      III. Analysis.

      We must decide whether Davis’s rights under Iowa Code section

804.20 were violated when Deputy Cardenas refused to allow Davis the

opportunity to speak with his wife until after field sobriety testing had been

completed    at   the   jail’s   sally   port.   Section   804.20,    entitled

“Communications by arrested persons,” provides,

             Any peace officer or other person having custody of any
      person arrested or restrained of the person’s liberty for any
      reason whatever, shall permit that person, without
      unnecessary delay after arrival at the place of detention, to
      call, consult, and see a member of the person’s family or an
      attorney of the person’s choice, or both. Such person shall be
      permitted to make a reasonable number of phone calls as may
      be required to secure an attorney. If a call is made, it shall be
      made in the presence of the person having custody of the one
      arrested or restrained. If such person is intoxicated, or a
      person under eighteen years of age, the call may be made by
      the person having custody. An attorney shall be permitted to
      see and consult confidentially with such person alone and in
      private at the jail or other place of custody without
      unreasonable delay. A violation of this section shall constitute
      a simple misdemeanor.

Iowa Code § 804.20.

      When interpreting section 804.20, our primary goal is to give effect

to the legislature’s intent as expressed in the statute’s words. Lamoreux,

875 N.W.2d at 177. “We seek a reasonable interpretation which will best

effectuate the purpose of the statute . . . .” State v. Walker, 804 N.W.2d

284, 290 (Iowa 2011) (quoting State v. Johnson, 528 N.W.2d 638, 640 (Iowa

1995)). We give words their ordinary meaning absent legislative definition.

Id. “Interpreting a statute requires us to assess it in its entirety to ensure

our interpretation is harmonious with the statute as a whole rather than
                                     8

assessing isolated words or phrases.” State v. Pettijohn, 899 N.W.2d 1, 16

(Iowa 2017).

      When a statute is ambiguous, we must “rely on principles of

statutory construction to resolve the ambiguity.” State v. Coleman, 907

N.W.2d 124, 135 (Iowa 2018).      A statute is ambiguous “ ‘if reasonable

minds could differ or be uncertain as to the meaning of the statute’ based

on the context of the statute.” Id. (quoting State v. Iowa Dist. Ct., 889

N.W.2d 467, 471 (Iowa 2017)). “We . . . deem it important to place the

statute’s words in context.” Lamoreux, 875 N.W.2d at 177.

      “Additionally, we have said that a suspect’s invocation of his or her

rights under Iowa Code section 804.20 should be ‘liberally construe[d].’ ”

Id. (alteration in original) (quoting State v. Hicks, 791 N.W.2d 89, 95 (Iowa

2010)). However, we also apply section 804.20 pragmatically, “balancing

the rights of the arrestee and the goals of the chemical-testing statutes.”

Id. (quoting State v. Tubbs, 690 N.W.2d 911, 914 (Iowa 2005)).

      Section 804.20 provides “a limited statutory right to counsel before

making the important decision to take or refuse the chemical test under

implied consent procedures.”     State v. Hellstern, 856 N.W.2d 355, 361

(Iowa 2014) (quoting State v. Vietor, 261 N.W.2d 828, 831 (Iowa 1978)).

When section 804.20 is violated, exclusion of evidence is the appropriate

remedy. Hicks, 791 N.W.2d at 97. “The exclusionary rule extends to the

exclusion of breath tests, breath test refusals, and non-spontaneous

statements . . . .” Id. (quoting State v. Garrity, 765 N.W.2d 592, 597 (Iowa

2009)).

      “We begin by examining the actual language of section 804.20.

Lamoreux, 875 N.W.2d at 177. Reading the statute as a whole, we believe

it contemplates two intersecting events—(1) an individual being arrested

or otherwise restrained of his liberty so as to be in the custody of another
                                     9

and (2) that same person arriving at the place of detention. See Iowa Code

§ 804.20. Notably, read in its entirety, Iowa Code section 804.20 uses the

term “the place of detention” interchangeably with “the jail or other place

of custody.” Compare Iowa Code § 804.20 (first sentence), with id. (fifth

sentence).

      The district court and the court of appeals disagreed as to the

meaning of “the place of detention.” The district court found that the sally

port was a “place of detention” because Davis was “restrained of his

liberty.” The court of appeals found that it was not a place of detention

because Davis was there for purposes of field testing, not to be detained.

      In State v. Krebs, we held that a person who was denied the

opportunity to call his wife during field sobriety testing was not deprived

of any rights under Iowa Code section 804.20. 562 N.W.2d 423, 424, 426

(Iowa 1997) (per curiam). There the defendant was pulled over for driving

without headlights at 2:22 a.m. Id. at 424. The deputy had a concern

about the defendant’s sobriety based on prior contact with him earlier that

morning. Id. During field sobriety testing, the defendant received a page

from his wife and asked to call her, but was told he could only do so “at

the conclusion of the matter.” Id. We concluded,

             Field sobriety tests are used by peace officers to
      determine whether there are reasonable grounds to believe a
      person is intoxicated. These tests are part of an officer’s
      investigation to determine if a criminal offense has occurred.
      At this point in the investigation, the defendant is merely
      being detained by the officer, not restrained of his liberty.
      Although section 804.20 may be implicated in a situation
      short of a formal arrest, we do not believe the language
      “restrained of the person’s liberty for any reason whatever”
      extends to the investigatory portion of a traffic stop. To
      interpret the statute otherwise would thwart all investigations
      upon a person’s request to contact a family member or an
      attorney. We do not believe the legislature intended such an
      impediment in enacting the protections of the statute.
                                       10

Id. at 426 (citations omitted).

      On the other hand, in State v. Moorehead, we held a defendant had

effectively invoked his Iowa Code section 804.20 right to contact his

mother at the scene of a traffic stop. 699 N.W.2d 667, 671 (Iowa 2005).

There, the officer observed the defendant speeding and swerving over the

centerline before eventually coming to a stop on the wrong side of an

adjacent street. Id. at 669. The defendant smelled of alcohol, his speech

was slurred, and his eyes were glazed. Id. The defendant failed three field

sobriety tests and a preliminary breath test. Id. at 669, 671. The deputy

placed the defendant in the back of his patrol car, telling him that he was

definitely over the legal limit and that he was taking him to the police

station for one more test.        Id. at 699.   The deputy later testified he

considered the defendant “technically” under arrest once he had failed the

field sobriety tests. Id. at 671.

      While in the patrol car, the defendant asked if he could speak to his

mother on the phone. Id. at 669. The defendant, however, was not given

the opportunity to call her after he arrived at the police station and before

taking the chemical breath test, on which he recorded a .182 blood alcohol

concentration. Id. at 669–70. We found that under these circumstances,

the defendant’s request to speak to his mother was a proper invocation of

Iowa Code section 804.20 and should have been honored when he arrived

at the police station. Id. at 671.

      It is worth reading Moorehead with care. We emphasized that when

the defendant was being put in the patrol car, “[t]he investigatory stage of

the stop had ended.” Id. The defendant had failed the field tests and, as

we have already noted, in the view of the deputy, he was “ ‘technically’

under arrest.” Id. We continued,
                                       11
      As a consequence, the police were obligated to honor
      Moorehead’s request ‘without unnecessary delay after arrival
      at the place of detention,’ in this case the police station.
      Because the police did not do so, they violated Moorehead’s
      statutory right to contact a family member.

Id. at 672 (footnote omitted) (quoting Iowa Code § 804.20).

      To summarize, in Moorehead the defendant was in custody

(“ ‘technically’ under arrest”) at the time of his request to make a call, id.

at 671; in Krebs he was not, 562 N.W.2d at 426. But even then, we did

not conclude in Moorehead the defendant had a right to make a phone call
until he arrived at “the place of detention.” 699 N.W.2d at 672.

      Applying Krebs and Moorehead here, we believe that Davis’s rights

under Iowa Code section 804.20 were not abridged. Davis, like Krebs and

unlike Moorehead, asked to make a call before completing field sobriety

testing. The only practical difference between Krebs and this case is that

Davis performed most of his field sobriety testing at the sally port of the

jail, rather than at the roadside. It is undisputed that the location of the

testing was shifted only because of the bad weather: it was snowing at the

time and there was already a two to three inch snow cover on the ground.

      The statutory language supports our conclusion.              In statutory

terms, the sally port was not a “place of detention.” Iowa Code § 804.20.

It was not a “jail or other place of custody.” Id. It was a convenient, dry

location for field sobriety tests. Functionally, it was the field for the “field”

sobriety tests.

      Sally ports are not a “place of detention” for persons, but a parking

area for vehicles. The fact that the sally port was attached to the jail is

immaterial because Davis’s freedom was not any more restricted there

than it would have been at the scene of the accident. Deputy Cardenas

did not handcuff Davis, and he did not take him to the sally port for the
                                        12

purpose of detaining him.         Deputy Cardenas advised Davis he would

return him to his residence if he passed the tests.

       The legislative history behind Iowa Code section 804.20 buttresses

this interpretation. The statute dates back to 1959. See 1959 Iowa Acts

ch. 373, § 1 (then codified at Iowa Code § 755.17 (1962)). It was entitled,

“Communications by Arrested Persons,” and still bears that title. Id.; Iowa

Code § 804.20 (2015). The title of a statute can guide us in interpreting

it. See Des Moines Flying Serv., Inc. v. Aerial Servs. Inc., 880 N.W.2d 212,

220–21 (Iowa 2016); In re Estate of Sampson, 838 N.W.2d 663, 667 (Iowa

2013). Also, in 1959, as now, it specifically grants a right to make phone

calls “after arrival at the place of detention.” See 1959 Iowa Acts ch. 373,

§ 1. Cell phones didn’t exist in 1959, and therefore the “place of detention”

contemplated by the statute would not have been a roving location for field

sobriety tests that lacked landline telephones, but instead the inside of a

building containing landlines.      See Iowa Code § 4.6(2) (stating that in

construing an ambiguous statute, the court may consider “[t]he

circumstances under which the statute was enacted”).

       Our interpretation is also consistent with another jurisdiction’s

interpretation of an analogous statute. In Wardlow v. State, the Alaska

Court of Appeals held the right to place a phone call to an attorney,

relative, or friend does not attach until an arrestee is “brought to a place

of detention such as a police station or a jail” despite statutory language

that   required    a   prisoner    be   granted   telephone   communication

“immediately after an arrest.” 2 P.3d 1238, 1249–50 & n.24 (Alaska Ct.

App. 2000).       In Wardlow, an officer arrested the defendant on an

outstanding warrant after being approached by a woman who had escaped

from the defendant’s camper claiming she had been raped. Id. at 1248.

After the defendant was placed in the patrol car, he asked to be taken to
                                     13

the jail so he could contact an attorney and go to bed. Id. The officer had

a cell phone with him but did not offer to let the defendant use this phone

to call an attorney. Id. On appeal, the defendant argued the officer was

obligated to allow him to use his phone to call an attorney once he

expressed the desire to make the call before being transported to the police

station. Id.

      In a section entitled, “Rights of prisoner after arrest,” Alaska law

provides in relevant part,

      Immediately after an arrest, a prisoner shall have the right to
      telephone or otherwise communicate with the prisoner’s
      attorney and any relative or friend, and any attorney at law
      entitled to practice in the courts of Alaska shall, at the request
      of the prisoner or any relative or friend of the prisoner, have
      the right to immediately visit the person arrested.

Alaska Stat. Ann. § 12.25.150(b) (West, Westlaw current through 2018

Reg. Sess.).

      In interpreting the phrase “[i]mmediately after an arrest,” the Alaska

Court of Appeals provided the following discussion:

      Wardlow asserts that the statutory right to communicate with
      an attorney arises as soon as the police take physical custody
      of an arrestee—that if the arrestee asks for a telephone call,
      and if some type of telecommunications equipment is
      available at the scene of the arrest, the police must
      immediately honor the arrestee’s request.

               ....

             Wardlow’s argument poses a question of statutory
      interpretation—one that is made more difficult because the
      provision granting arrestees the right to “telephone or
      otherwise communicate” with attorneys, relatives, and friends
      was enacted in 1957, long before the advent of our current
      mobile communications technology. When our legislature
      decreed forty years ago that arrestees should have the right to
      “immediately” communicate with their attorneys, the
      legislature was not thinking of police officers carrying cellular
      telephones or laptop computers capable of sending wireless
      faxes and e-mail.
                                     14
             But upon reflection, we believe that the availability of
      new portable communications technology does not affect the
      working of the statute.        Instead, we conclude that an
      arrestee’s statutory right to “immediate” communication with
      attorneys, relatives, and friends normally does not attach
      until the arrestee is brought to a place of detention such as a
      police station or a jail.

Id. at 1249–50 (footnote omitted).
      Thus, the court ultimately held the officer could lawfully wait until

arrival at the police station to allow telephone communication, concluding,

      [T]he purposes of the statute and the presumed intent of the
      legislature are served better by a rule that defines a particular
      event—the arrestee’s arrival at the place of detention—as the
      event that triggers the arrestee’s right to make a phone call.

Id. at 1250.

      The reasoning of the Alaska Court of Appeals applies with even more

force here, because there is no mandate in the Iowa statute that the

suspect be allowed to make a phone call “[i]mmediately.” Alaska Stat. Ann.

§ 12.25.150(b). Instead, the right to make a phone call does not arise in

Iowa until the suspect arrives “at the place of detention.”       Iowa Code

§ 804.20.

      Two further points should be noted. We have characterized Iowa

Code section 804.20 as conferring “a limited statutory right to counsel

before making the important decision to take or refuse a chemical test

under implied consent procedures.” Hellstern, 856 N.W.2d at 361 (quoting

Vietor, 261 N.W.2d at 831); see also State v. Lyon, 862 N.W.2d 391, 400

(Iowa 2015); Walker, 804 N.W.2d at 290; Tubbs, 690 N.W.2d 914; State v.

Campbell, 294 N.W.2d 803, 804–05 (Iowa 1980). “[A] person arrested for

OWI has a limited statutory right to counsel before being required to

submit to or refuse a chemical test.” State v. Frake, 450 N.W.2d 817, 818

(Iowa 1990). Davis in fact received that right.
                                          15

       We have also said that in interpreting Iowa Code section 804.20, we

should “liberally construe a suspect’s invocation” of the statutory right to

call or confer with a family member counsel. Hicks, 791 N.W.2d at 95; see

also Lamoreux, 875 N.W.2d at 177; Hellstern, 856 N.W.2d at 361. This

case, though, is not about Davis’s invocation of his right. No one disputes

Davis asked to make a call. The issue is when a call can be made.

       The district court erred by collapsing into one the two separate

events required to trigger the right to call a relative or attorney under Iowa

Code section 804.20. That is, the court found the sally port to be a “place

of detention” simply because Davis—although not under arrest—was

“restrained of his liberty.” But if that were so, anyone would have a right

to call a relative or an attorney as soon as that person was temporarily

detained at the side of the road and asked to perform field sobriety tests.

Krebs would have been decided the other way. In fact, carrying Davis’s

argument to its logical conclusion, anyone would have a right to have a

private consultation with an attorney out of the sight of law enforcement

before submitting to field testing. See generally Walker, 804 N.W.2d 284

(recognizing that section 804.20 requires an opportunity for an attorney

consultation in a private room without video surveillance). That makes no

sense and is contrary to section 804.20’s text.

       Accordingly, Davis was entitled to the opportunity to place a phone

call “without unnecessary delay” only after being arrested and brought

from the sally port to the jail’s intake room. Iowa Code § 804.20. We

conclude no violation of Iowa Code section 804.20 occurred, and the

district court did not err in denying Davis’s motion to suppress the

chemical test result. 1


       1The court of appeals also relied on State v. Robinson, 859 N.W.2d 464 (Iowa

2015). There we held that Iowa Code section 804.20 did not confer rights on a defendant
                                          16

       IV. Conclusion.

       For the foregoing reasons, we affirm the decision of the court of

appeals and Davis’s conviction and sentence.

       DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.




to communicate with his counsel in a particular manner after he had been formally
charged. See id. at 486–87. We said that “Iowa Code section 804.20 applies to the period
after arrest but prior to the formal commencement of criminal charges.” Id. Robinson, of
course, was concerned with the endpoint at which section 804.20 applied, not the
beginning. Robinson is not controlling on the question of precisely when section 804.20
rights attach.